398 So. 2d 1252 (1981)
David WILLIAMS
v.
CHIEF ADMINISTRATIVE OFFICER.
No. 11915.
Court of Appeal of Louisiana, Fourth Circuit.
May 5, 1981.
Macro A. Rosamano, New Orleans, for plaintiff-appellant.
*1253 Michael A. Starks, Asst. City Atty., Dept. of Law, New Orleans, for defendant-appellee.
Before REDMANN, BARRY and KLIEBERT, JJ.
BARRY, Judge.
Plaintiff, a probationary civil service employee, was terminated and now appeals a decision of the New Orleans Civil Service Commission which dismissed his request for review.
Plaintiff was working as a messenger in the New Orleans Chief Administrative Office when dismissed by letter which detailed numerous working infractions, including punctuality, attendance, failure to follow procedures, attitude, and overall work performance. Plaintiff responded to his dismissal with a letter stating his disagreement and asked that his case be reviewed by appeal. The city filed an exception of no right or cause of action on the grounds that plaintiff could not appeal his dismissal because of his status as a probationary employee.
City Civil Service Rule II, Sec. 4, 4.1(a) provides for appeals by a regular employee from suspension, fine, dismissal, and reduction in pay or promotion. The only mention of appellant rights in favor of a probationary employee is Rule II, Sec. 4, 4.1(b) which provides in pertinent part:
Persons who shall have applied for or shall have been examined for the classified service and shall not have established their status as permanent classified employees and allege that they have been discriminated against in review of their applications, admission to the examination, the scoring of examination, the establishment of eligible list and certification, [sic] shall have the right to appeal to the Commission, to test the reasonableness of such action.
There is no other provision for appeal by a probationary employee other than for alleged discrimination as mentioned above.
Plaintiff urges that his letter seeking an appeal was vague and could be amended to overcome the City's exception of no cause of action. No amendment under these facts could establish a basis for plaintiff to appeal his termination and the exception of no cause of action was properly maintained.
Accordingly, the decision of the City of New Orleans Civil Service Commission dismissing plaintiff's appeal is affirmed. Costs of this appeal are to be paid by plaintiff/appellant.
AFFIRMED.